JOHNSON, District Judge.
Plaintiff bonding company executed a bond to the Commonwealth of Pennsylvania to secure deposits by the Commonwealth in the defendant bank. Plaintiff alleges that the premium of $1,000, due from defendant annually on December 6, was unpaid in the years 1933 to 1937 inclusive, and that during those years the bond was in effect. On February 11, 1938, plaintiff instituted this action to recover the above premiums with interest. On June 24, 1940; plaintiff served defendant with twenty-three (23) interrogatories to be answered by it. Defendant has objected to interrogatories numbered 8, 20, 21, 22, and 23 on the grounds that the information sought is not relevant to the issues raised by the pleadings.
 After hearing oral argument and carefully considering the briefs filed, the court has decided that the objections must be sustained. The five interrogatories in question ask certain information covering the period from November 21, 1932, to June 27, 1940, whereas the facts necessary to support the alleged cause of action must have existed not later than February 11, 1938, the date this action was started. Information concerning transactions or events after that date would be irrelevant and immaterial and would not support the allegations of the complaint. A party will not be required to answer interrogatories where the answers necessarily will be irrelevant and immaterial. The court will limit the interrogatories as justice requires.
For the foregoing reasons the defendant’s exceptions to plaintiff’s interrogatories numbered 8, 20, 21, 22, and 23 are sustained, and the said interrogatories need not be answered as stated. In accordance with the foregoing discussion, defendant hereby is required to answer plaintiff’s interrogatories 8, 20, 21, 22 and 23 concerning transactions between November 21, 1932, and February 11, 1938.